Citation Nr: 1827513	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 2012, for the grant of service connection for left sacroiliac joint dysfunction with mechanical low back pain.  

2.  Entitlement to an initial rating in excess of 10 percent for left sacroiliac joint dysfunction with mechanical low back pain.  

3.  Whether there was clear and unmistakable error (CUE) in a September 2003 rating decision that denied service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1974 to December 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in July 2015 when it was remanded for additional development.  

The issues of entitlement to an earlier effective date for the grant of service connection for left sacroiliac joint dysfunction with mechanical low back pain, and entitlement to an initial increased rating for such disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The September 2003 rating decision was reasonably supported by the evidence then of record, as well as existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  


CONCLUSION OF LAW

The September 2003 rating decision that denied service connection for a cervical spine disorder did not involve CUE.  38 U.S.C. §§ 5112, 7104 (2012); 38 C.F.R. § 3.105(a) (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his attorney assert there was CUE in a September 2003 rating decision that denied service connection for a cervical spine disability.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled American Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000). 

For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE. See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

As a threshold matter, the Board finds that the arguments advanced by the Veteran's attorney allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Therefore, the Board will adjudicate the merits of this claim.

The Veteran's attorney has identified several perceived errors in the September 2003 rating decision.  See May 2012 Notice of Disagreement.  First, the Veteran's attorney asserts that the correct facts, as they were known at that time, were not before the adjudicator, citing service treatment records showing complaints of back pain, and the finding by the September 2003 rating decision that the service medical records were entirely negative for any treatment or diagnosis prior to military discharge was erroneous.  Id.  The Veteran's attorney also asserts that the RO did not correctly apply the provisions of 38 C.F.R. § 3.303, noting the RO required continuity of symptomatology for service connection.  38 C.F.R. § 3.303(b) (2003).  The Veteran's attorney asserts that a manifestly different outcome would have occurred in the September 2003 rating decision but for these errors.  

The Board finds that while there were some errors in the September 2003 rating decision, none rise to the level of CUE since, absent the errors, the outcome would not have been manifestly different.  Notably, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  

To the extent the Veteran's attorney asserts that the correct facts, as they were known at the time of the September 2003 rating decision, were not before the adjudicator, the Board finds that such argument has no merit.  The September 2003 rating decision stated that the Veteran's service medical records were entirely negative for any treatment or diagnosis prior to military discharge as it pertained to a claim for a cervical spine disability.  Notably, the Veteran's service treatment records are negative for any treatment or diagnosis of a cervical spine disability.  In addition, the Veteran's attorney has cited no evidence related to treatment or a diagnosis of the cervical spine, and all the cited evidence in the statement alleging referenced the back and low back.  Even assuming that the references to back pain in the service treatment records encompassed the cervical spine, and therefore the September 2003 rating decision misstated or omitted the facts, such is not equivalent to the correct facts not being before the adjudicator.  There is no evidence that the Veteran's entire service treatment records were not before the RO at the time of the September 2003 rating decision.  Nonetheless, the Board finds that any such error was not outcome determinative and would not have resulted in a manifestly different outcome.  Even assuming that the references to back pain in the service treatment records encompassed the cervical spine, the outcome of the September 2003 rating decision would not have changed since the record did not contain evidence of a cervical spine disability, and the September 2003 rating decision correctly stated that there was no evidence the claimed condition exists and was possibly incurred in or aggravated by military service.  

The Veteran's attorney also asserts that the RO did not correctly apply the provisions of 38 C.F.R. § 3.303, noting the RO required continuity of symptomatology for service connection.  38 C.F.R. § 3.303(b) (2003).  While the Board acknowledges that the September 2003 rating decision requiring continuity of symptomatology for service connection was erroneous, it did not rise to the level of CUE.  This is because notwithstanding such error, there was still no evidence of a current cervical spine disability.  As noted in the rating decision, there was no evidence the claimed condition exists.  The basic requirement of a current disability to establish service connection has not changed.  See 38 C.F.R. § 3.303 (2003).  

In short, there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome in the September 2003 rating decision.  Thus, revision of the September 2003 rating decision on the grounds of CUE is not warranted.  



ORDER

The motion to revise the September 2003 rating decision that denied service connection for a cervical spine disorder on the basis of CUE is denied.


REMAND

Regarding the claim for entitlement to an effective date earlier than January 6, 2012, for the grant of service connection for left sacroiliac joint dysfunction with mechanical low back pain, the Veteran asserts that the September 2003 rating decision addressing this matter contained CUE, and that his effective date of service connection should be based upon when he filed his original service connection claim, which the Board notes was received on July 25, 2003.  See February 2014 VA Form 9 (contending the RO failed to construe the Veteran's July 2003 claim liberally to include entitlement to service connection for low back condition).  

The Board observes that if the September 2003 rating decision was the product of CUE as to the lumbar spine disability, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The Veteran's challenge to the September 2003 rating decision is thus inextricably intertwined with the claim of entitlement to an earlier effective date of service connection for left sacroiliac joint dysfunction with mechanical low back pain because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Regarding the claim for an initial rating in excess of 10 percent for left sacroiliac joint dysfunction with mechanical low back pain, the Veteran was scheduled for a VA examination on February 2, 2018; he did not report for the examination.  When a veteran fails to report to any scheduled examination in connection with a claim for an increased rating, without good cause, the claim will be denied.  See 38 C.F.R. § 3.655(a), (b).  However, failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In this case, there is no evidence that the Veteran and/or his attorney were provided notice of the examination.  Notably, on January 18, 2018, the Veteran notified VA of a change of address, and in between that date and the date of the examination, there is no evidence informing the Veteran or his attorney of an upcoming examination.  Given the circumstances of this case and affording the Veteran the benefit of the doubt, the Board finds that good cause is shown and that a remand is necessary to schedule him for another examination.  Any outstanding VA treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of clear and unmistakable error in the September 2003 rating decision for entitlement to service connection for a low back condition.  

2. Obtain any outstanding VA treatment records.  

3. Then schedule the Veteran for an appropriate VA examination to determine the current nature of his left sacroiliac joint dysfunction with mechanical low back pain.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's low back due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4. After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision on the earlier effective date claim for the grant of service connection for left sacroiliac joint dysfunction with mechanical low back pain should reflect consideration of whether the September 2003 rating decision contained CUE.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


